DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 4, 6, 7, 9, 10, 11, 13, 14, 16, 17, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have a plate thickness, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on U.S. Patent Application Number 2003/0198741 to Uchida in view of United States Patent No. 6453758 to Marple et al,  is presented below.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities: references to the circumferential sections should be corrected to outer circumferential sections or risk antecedence issues in the claims. It appears that there is a typo for the second protruding part, which should read “a second protruding part protruding along a direction of the thickness of the second plate section from a contacting surface of the second outer circumferential section contacting a surface of the first outer circumferential section adjacent to the second outer circumferential section, and a circumferential surface of the second protruding part contacts an inner surface of the first circumferential section adjacent to the second outer circumferential section” in order to correspond to the matching first protruding part description.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first protruding part and second protruding part of claims 1 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 7, 9, 10, 11, 13, 14, 16, 17, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
Specifically, Claims 4 and 14 now recite first and second protruding parts, but there lacks support in the Specification for this part. Although images shown first and second outer circumferential parts, a “protruding” part is not clearly identifiable nor is it mentioned in the Specification text.
	For the purposes of examining based on the merits under its broadest reasonable interpretation, the protrusion will be examined as claimed.
Claims 6, 7, 9, 10, 11, 13, 16, 17, 19, 20 are rejected in part due to their dependency on Claims 4 and 14 respectively.
 
Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the exhaust system of Claim 4, which is interpreted under the Specification, Para. 0058 as the exhaust pipe, APC valve, vacuum pump, and pressure sensor.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation - Not Invoked
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: the process gas supply system in claim 4, which immediately recites structure such as the mist filter and evaporator.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 7, 9, 10-12, 14, 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Number 2003/0198741 to Uchida in view of United States Patent No. 6453758 to Marple et al, United States Patent Application No. 2009/0136668 to Gregg et al, and United States Patent Application No. 5458664 to Ishii et al.
In regards to Claim 4, Uchida teaches a substrate processing apparatus Fig. 4 comprising: a process chamber 47 configured to accommodate a substrate 49; a process gas supply system (41a-d, 41, 42, 43) configured to supply a process gas into the process chamber; and an exhaust system (51, which comprises APC valve, lines as shown, pumps 53, 55, and pressure sensors/gauges P1-P4, Para. 0075) configured to exhaust the process chamber, wherein the process gas supply system comprises: an evaporator 41 configured to evaporate a liquid source [Para. 0104] to generate an evaporated gas serving as the process gas; and a mist filter 42 (a particle filter, the particles including water, Para. 0002) disposed at a downstream side of the evaporator, which is comprised of a plurality of mesh plates as shown in the analogous structures of 22 in Fig. 2B [Para. 0050-0106]. Uchida teaches that there is a heater attached to the particle trap/filter [Para. 0053-0054, 0059].

    PNG
    media_image1.png
    569
    787
    media_image1.png
    Greyscale

Uchida doesn’t expressly teach that the filter is comprised of a plurality of a first end plate disposed at a most upstream portion of the mist filter; a first gas path passing through a center of the first end plate; a second end plate disposed at a most downstream portion of the mist filter; a second gas path passing through a center of the second end plate; a plurality of first plates; a plurality of -3-5356482-1Applicant: HITACHI KOKUSAI ELECTRIC INC. Application No.: 13/850,735second plates; and a heater configured to heat the first end plate, the second end plate, the plurality of first plates and the plurality of second plates to a temperature sufficient to evaporate droplets in the evaporated gas introduced into the mist filter, wherein the plurality of first plates and the plurality of second plates are alternately disposed between the first end plate and the second end plate, each of the plurality of first plates comprises: a first plate section having a plurality of first holes therethrough; and a first outer circumferential section 
 Marple teaches a cascade impactor which collects particles in a gas stream by controlling the flow rate of gas through the impactor, such that it traps particles (Col. 1 lines 13-67), which implicitly include droplets or mist (as per the teachings of Uchida above), the trap/filter comprising of:
a first end plate 174 Fig. 16 disposed at a most upstream portion of the mist filter (as it is closest to inlet 172); a first gas path 172 passing through a center of the first end plate; a second end plate 192 disposed at a most downstream portion of the mist 
 a plurality of first plates 174, 178, 182, 186and a plurality of second plates 176, 180, 184, the plurality of first plates and the plurality of second plates are alternately disposed (as shown in Fig. 16), each of the plurality of first plates comprises:
a first plate section having a plurality of first holes (holes in periphery of 174D, 178D, 182D, 186D);
 therethrough; and a first outer circumferential section disposed at an outer circumference of the first plate section, the first outer circumferential section being thicker than the first plate section (as shown in the annotated copy of Fig. 16 below) and
each of the plurality of second plates comprises:
a second plate section having a second hole (holes in 176D, 180D, 184D) therethrough, 
and a second outer circumferential section disposed at an outer circumference of the second plate section (as shown in the annotated copy of Fig. 16 below), the second outer circumferential section being thicker than the second plate section (as shown in the annotated copy of Fig. 16 below)  each of the first plate section and the second plate section comprises a center portion and a peripheral portion surrounding the center portion, and the plurality of first holes are distributed in an entirety of the peripheral portion of the first plate section along concentric circles (as shown in the annotated copy of Fig. 16 below) and the plurality of second holes are distributed in an entirety of the center portion such that an entirety of the plurality of first holes does not overlap with an entirety of the plurality of second holes (Col. 12 line 1-Col. 13 line 35).

    PNG
    media_image2.png
    865
    872
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    825
    1024
    media_image3.png
    Greyscale


Marple teaches that the impactor provides for a broad flow range, compact design, precise particle cutoff and the elimination of final filters and avoidance of errors that may arise from conventional filters and the cup shape of Marple reduces the space occupied without compromising performance (Col 1 lines 1-67).  
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Uchido by changing them to the plate holes and arrangement of Marple. As Uchido teaches a dust screen/particle filter and Marple is also a filter for particles, one would be able to combine the teachings as being 
Uchido in view of Marple do not expressly holes in the second plate section is in concentric circles or that there are a plurality of holes in the second section or that the thickness of each of the first plate section and the second plate section is greater than a clearance between the first plate section of one of the plurality of first plates and the second plate section of one of the plurality of second plates adjacent to one of the plurality of first plates.
Gregg teaches a vaporizer which is analogous to the mist filter of Uchida in view of Marple due to the arrangement of plates and heaters therein, wherein an embodiment of the vaporizer in Fig. 7 has a first plate 722 with a first plate section 725, 727 with holes therein, and a second plate 712 with a second plate section 717 with holes therein, that are concentric due to the circular arrangement presented [Para. 0128-0134, noting that Para. 0131 expressly teaches more than one wall/concentric ring, such that there are holes in the center of the second plate section]. Gregg further teaches that avoiding the alignment of holes increases contact time and promotes contact of the gas with the vaporized material [Para. 0114].

    PNG
    media_image4.png
    777
    577
    media_image4.png
    Greyscale

 It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Uchida in view of Marple to have the concentric holes 
Furthermore, Gregg teaches that when the plates are stacked, the thickness of the plate where the holes are is such that when the plates are stacked together in Fig. 5 such that they have a height where in the space between the top of the holes and the bottom of the adjacent plate is small in comparison to the height of the holes within the plate 310, which is further applied in the embodiment of Fig. 7, where in the height of the holders, i.e., the height of the walls such as 717 and 727 can be of any suitable height to help define an exit region for the gas to flow and help circulate or whirl the gas [0128-0136], such that the height of the walls is a result effective variable in determining the gas circulation.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Uchida in view of Marple by making the thickness of the plate section substantial, such that the exit region can whirl the gas as per the teachings of Greg, thus making the thickness of the plate sections greater than a thickness of the clearance between plate sections. One would be motivated to do so, for the predictable result, of varying the result effective variable of hole and wall height to determine gas circulation. See MPEP 2143, Motivations A-E. 
Uchida in view of Marple and Gregg do not expressly teach a diameter of each of the plurality of first holes and a diameter of each of the plurality of second holes are greater than 1.0 mm.

It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the pore size of Uchida in view of Marple and Gregg, as per the teachings of Ishii. One would be motivated to do so for the purposes of optimizing the particulate trapping and pressure drops of the filter. See MPEP 2143, Motivations A-F.
Furthermore, the teachings of Ishii teach that the optimal pore diameter is 0.1-1.0 mm, but does not expressly teach that the pore diameter cannot be 1.2 mm. As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Ishii teaches that the pore diameter is a result effective variable for particulate trapping and pressure drops such that the modification of the range of pore diameter in Ishii would not teach away based on the acknowledgement that the particulate filter of Ishii does not expressly have the same structure of Uchida in view of Marple and Gregg, but would implicitly have the same pores for filtering. Moreover, as Ishii expressly teaches the pore can be 1.2 mm and still function, it would be obvious to one of ordinary skill in the art, at the time of the invention, in optimizing the combined apparatus of Uchida in view of Marple and Gregg and Ishii to make the pores 1.2 mm.

In regards to Claim 6, Uchida teaches the process gas supply system further comprises a series of filters, 46a, 46b which remove particles from gas, i.e., a gas filter,  disposed at a downstream side of the mist filter in the gas mixing chamber 46 [Para. 0070-0076].
In regards to Claim 7, Uchida teaches the evaporator 41, the mist filter 42 and the gas filter 46a, 46b are separate from one another.
In regards to Claim 9, Uchida teaches the material of the plates is made of metal [Para. 0057].
In regards to Claim 10, Uchida in view of Marple, Gregg, and Ishii teaches the openings are all the same shape (as shown in Marple in Fig. 16 and Gregg in Fig. 7- circles).
In regards to Claims 11, Uchida in view of Marple, Gregg, and Ishii teach the first outer circumferential section of the first outer circumferential section of one of the plurality of first plates is in contact with the second outer circumferential section of one of the plurality of second plates adjacent to the one of the plurality of first plates with a space provided between the first plate section of the one of the plurality of first plates and the second plate section of the one of the plurality of second plates, as shown in the teachings of Marple Fig. 16 and applied to Uchida and Gregg.
In regards to Claim 14, Uchida teaches an evaporator 41 configured to evaporate a liquid source [Para. 0104] to generate an evaporated gas serving as the process gas; and a mist filter 42 (a particle filter, the particles including water, Para. 0002) disposed at a downstream side of the evaporator, which is comprised of a plurality of mesh plates 

    PNG
    media_image1.png
    569
    787
    media_image1.png
    Greyscale

Uchida doesn’t expressly teach that the filter is comprised of a plurality of a first end plate disposed at a most upstream portion of the mist filter; a first gas path passing through a center of the first end plate; a second end plate disposed at a most downstream portion of the mist filter; a second gas path passing through a center of the second end plate; a plurality of first plates; a plurality of -3- 5356482-1Applicant: HITACHI KOKUSAI ELECTRIC INC. Application No.: 13/850,735 second plates; and a heater configured to heat the first end plate, the second end plate, the plurality of first plates and the plurality of second plates to a temperature sufficient to evaporate droplets in the evaporated gas introduced into the mist filter, wherein the plurality of first plates and the plurality of second plates are alternately disposed between the first end plate and the 
Marple teaches a cascade impactor which collects particles in a gas stream by controlling the flow rate of gas through the impactor, such that it traps particles (Col. 1 lines 13-67), which implicitly include droplets or mist (as per the teachings of Uchida above), the trap/filter comprising of:

 a plurality of first plates 174, 178, 182, 186and a plurality of second plates 176, 180, 184, the plurality of first plates and the plurality of second plates are alternately disposed (as shown in Fig. 16), each of the plurality of first plates comprises:
a first plate section having a plurality of first holes (holes in periphery of 174D, 178D, 182D, 186D);
 therethrough; and a first outer circumferential section disposed at an outer circumference of the first plate section, the first outer circumferential section being thicker than the first plate section (as shown in the annotated copy of Fig. 16 below) and
each of the plurality of second plates comprises:
a second plate section having a second hole (holes in 176D, 180D, 184D) therethrough, 
and a second outer circumferential section disposed at an outer circumference of the second plate section (as shown in the annotated copy of Fig. 16 below), the second outer circumferential section being thicker than the second plate section (as shown in the annotated copy of Fig. 16 below)  each of the first plate section and the second plate section comprises a center portion and a peripheral portion surrounding the center portion, and the plurality of first holes are distributed in an entirety of the peripheral portion of the first plate section along concentric circles (as shown in the annotated copy 

    PNG
    media_image2.png
    865
    872
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    825
    1024
    media_image3.png
    Greyscale


Marple teaches that the impactor provides for a broad flow range, compact design, precise particle cutoff and the elimination of final filters and avoidance of errors that may arise from conventional filters and the cup shape of Marple reduces the space occupied without compromising performance (Col 1 lines 1-67).  
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Uchido by changing them with the plate holes and arrangement of Marple. As Uchido teaches a dust screen/particle filter and Marple is also a filter for particles, one would be able to combine the teachings as being 
Uchido in view of Marple do not expressly holes in the second plate section is in concentric circles or that there are a plurality of holes in the second section or that the thickness of each of the first plate section and the second plate section is greater than a clearance between the first plate section of one of the plurality of first plates and the second plate section of one of the plurality of second plates adjacent to one of the plurality of first plates.
Gregg teaches a vaporizer which is analogous to the mist filter of Uchida in view of Marple due to the arrangement of plates and heaters therein, wherein an embodiment of the vaporizer in Fig. 7 has a first plate 722 with a first plate section 725, 727 with holes therein, and a second plate 712 with a second plate section 717 with holes therein, that are concentric due to the circular arrangement presented [Para. 0128-0134, noting that Para. 0131 expressly teaches more than one wall/concentric ring, such that there are holes in the center of the second plate section]. Gregg further teaches that avoiding the alignment of holes increases contact time and promotes contact of the gas with the vaporized material [Para. 0114].

    PNG
    media_image4.png
    777
    577
    media_image4.png
    Greyscale

 It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Uchida in view of Marple to have the concentric holes 
Furthermore, Gregg teaches that when the plates are stacked, the thickness of the plate where the holes are is such that when the plates are stacked together in Fig. 5 such that they have a height where in the space between the top of the holes and the bottom of the adjacent plate is small in comparison to the height of the holes within the plate 310, which is further applied in the embodiment of Fig. 7, where in the height of the holders, i.e., the height of the walls such as 717 and 727 can be of any suitable height to help define an exit region for the gas to flow and help circulate or whirl the gas [0128-0136], such that the height of the walls is a result effective variable in determining the gas circulation.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Uchida in view of Marple by making the thickness of the plate section substantial, such that the exit region can whirl the gas as per the teachings of Greg, thus making the thickness of the plate sections greater than a thickness of the clearance between plate sections. One would be motivated to do so, for the predictable result, of varying the result effective variable of hole and wall height to determine gas circulation. See MPEP 2143, Motivations A-E. 
Uchida in view of Marple and Gregg do not expressly teach a diameter of each of the plurality of first holes and a diameter of each of the plurality of second holes are greater than 1.0 mm.

It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the pore size of Uchida in view of Marple and Gregg, as per the teachings of Ishii. One would be motivated to do so for the purposes of optimizing the particulate trapping and pressure drops of the filter. See MPEP 2143, Motivations A-F.
Furthermore, the teachings of Ishii teach that the optimal pore diameter is 0.1-1.0 mm, but does not expressly teach that the pore diameter cannot be 1.2 mm. As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Ishii teaches that the pore diameter is a result effective variable for particulate trapping and pressure drops such that the modification of the range of pore diameter in Ishii would not teach away based on the acknowledgement that the particulate filter of Ishii does not expressly have the same structure of Uchida in view of Marple and Gregg, but would implicitly have the same pores for filtering. Moreover, as Ishii expressly teaches the pore can be 1.2 mm and still function, it would be obvious to one of ordinary skill in the art, at the time of the invention, in optimizing the combined apparatus of Uchida in view of Marple and Gregg and Ishii to make the pores 1.2 mm.

In regards to Claim 15, Uchida in view of Marple, Gregg, and Ishii teaches that the first holes are positioned in an outer position and thus in the outer circumference of the first plate and  that the second holes are placed centrally in the second plate, as per the rejection of Claim 14 above.
In regards to Claim 16, Uchida teaches the process gas supply system further comprises a series of filters, 46a, 46b which remove particles from gas, i.e., a gas filter,  disposed at a downstream side of the mist filter in the gas mixing chamber 46 [Para. 0070-0076].
In regards to Claim 17, Uchida teaches the evaporator 41, the mist filter 42 and the gas filter 46a, 46b are separate from one another.
In regards to Claims 19 and 20, Uchida in view of Marple, Gregg, and Ishii teach the diameter of each of the plurality of first holes and the diameter of each of the plurality of second holes are equal to or less than 3mm, as the diameter is 1.2 mm.
 
Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Number 2003/0198741 to Uchida in view of United States Patent No. 6453758 to Marple et al, United States Patent Application No. 2009/0136668 to Gregg et al, and United States Patent Application No. 5458664 to Ishii et al, as applied to Claim 4 above, and in further view of U.S. Patent No. 6331211 to Xu et al.
The teachings of Uchida in view of Marple, Gregg, and Ishii are relied upon as set forth in the above 103 rejection of Claim 4.

Xu teaches a vaporizer/mist filter in Fig. 4 with metal discs 75 and 77 having a sintered porous material 76 in between the plates (Col. 12 line 8-Col. 13 line 36). Xu further teaches by adding said sintered material in the vaporizing configuration creates compact, inexpensive, efficient configurations for generating vapor streams and these designs achieve effective control of vapor phase concentrations, good vapor phase uniformity of reactive species, and efficient heating of the vapor as required to achieve cracking.
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the vaporizer/mist filter of Uchida in view of Marple, Gregg, and Ishii with the sintered porous material of Xu. One would be motivated to do so in order to improve efficiency in vaporization.
The resulting apparatus fulfills the limitations of Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 4640140 to Burghoffer et al which further teaches particle plates that are close together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716